DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 11, 12 and 14-17 of U.S. Patent No. 10,652,440 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are broader than the Patent claims as discussed below.
Regarding claims 1-4, all limitations of these claims are met by the Patent claims 1 & 7.
Regarding claims 5-9, all limitations of these claims met by the Patent claims 2-6, respectively. 
Regarding claims 10-12, the limitations of these claims are also met by the Patent claim 8.

Regarding claims 13-17, the limitations of these claims are also met by the Patent claims 9, 11, 12, 14 and 15, respectively. 
Regarding claims 18 & 19, the limitations of these claims also met by the Patent claim 16.
Regarding claim 20, this claim is met by the Patent claim 17.
Application Claims
Patent Claims (US 10,652,440)
1. An apparatus comprising: a hermetically sealed housing including an external heat sink integrated with the hermetically sealed housing as a single unit, the external heat sink including protrusions extending up to an entire length of a surface of the hermetically sealed housing; 

2. The apparatus of claim 1, wherein the GPU is located within the hermetically sealed housing, and the GPU is disposed adjacent to the external heat sink.  
3. The apparatus of claim 2, wherein the GPU is configured to apply a neural network to recognize patterns of the image information.  
4. The apparatus of claim 2, wherein the external heat sink absorbs heat generated by the GPU.  

5. The apparatus of claim 1, further comprising: an application-specific integrated circuit (ASIC) coupled to the GPU, wherein 
6. The apparatus of claim 5, wherein the ASIC pre-processes the image information based on one or more of movement of an object, detection of the object, identification of the object, optical flow, and stereo image processing.  
7. The apparatus of claim 5, wherein the GPU and the ASIC are part of a system-on module (SOM).  

8. The apparatus of claim 7, wherein the SOM further comprises one or more of: a communication circuit; an input/output (I/O) circuit; a lens driver circuit; a global positioning system (GPS) circuit; an audio input circuit; and a satellite communication circuit.  
9. The apparatus of claim 1, further comprising: another camera disposed within 

10. A camera system comprising: a hermetically sealed housing comprising an external heat sink integrated therewith as a single unit, the external heat sink extending an entire length of a surface of the hermetically sealed housing; a plurality of cameras disposed within the hermetically sealed housing; and a system-on-module (SOM) coupled to the plurality of cameras, the SOM including an application-specific integrated circuit (ASIC) configured to pre-process image information captured by one or more of the plurality of cameras.  
11. The camera system of claim 10, wherein the SOM further comprises a graphics processing unit (GPU) configured to process the pre-process image information.  




13. The camera system of claim 10, wherein the ASIC pre-processes the image information based on one or more of movement of an object, detection of the object, identification of the object, optical flow, and stereo image processing.  

14. The camera system of claim 10, wherein the SOM further comprises one or more of: a wireless communication circuit releasably coupled to the SOM; a wired communication circuit releasably coupled to the SOM; an input/output (1/0) circuit releasably coupled to the SOM; a lens driver circuit releasably coupled to the SOM; a global positioning 
15. The camera system of claim 10, wherein each of the plurality of cameras comprises a motor configured to adjust a characteristic of a respective lens, the characteristic including one or more of focus, zoom, aperture and infrared cut filter.  
16. The camera system of claim 11, wherein the GPU is disposed adjacent to the external heat sink.  

17. The camera system of claim 10, wherein the hermetically sealed housing is substantially cylindrical.  
18. A method for processing image information comprising: capturing an image via a camera disposed in a hermetically sealed housing, the hermetically sealed 
19. The method of claim 18, wherein the processing step includes: recognizing, via a neural network, patterns in information of the captured image.  






20. The method of claim 18, wherein the outputting step includes wirelessly transmitting, in real-time over a network, the processed image information via 



the first camera comprising: a lens;  and a motor, wherein the motor is to physically adjust the lens;  and 
a graphics processing unit (GPU) coupled to the camera and disposed within the hermetically sealed housing, the GPU is to: process image information of an image captured by the first camera, wherein the external heat sink is to absorb heat generated by the GPU;  and 
apply a neural network to recognize patterns of the image information. 
7.  The apparatus of claim 1, wherein the GPU is disposed adjacent to the external heat sink. 


2.  The apparatus of claim 1, further comprising: an application-specific integrated circuit (ASIC) coupled to the GPU, wherein 
 
3.  The apparatus of claim 2, wherein the ASIC pre-processes the image 
information corresponding to at least one of: movement of an object;  detection 
of the object;  identification of the object;  optical flow;  or stereo image processing. 
4.  The apparatus of claim 2, further comprising: a system-on-module (SOM), 
wherein the SOM comprises the GPU and the ASIC. 
5.  The apparatus of claim 4, wherein the SOM further comprises at least 
one of: a communication circuit;  an input/output (I/O) circuit;  a lens driver 
circuit;  a global positioning system (GPS) circuit;  an audio input circuit;  or a satellite communication circuit. 
6.  The apparatus of claim 1, further comprising: a second camera disposed 

image information captured by the second camera. 
8.  A camera system comprising: a hermetically sealed housing comprising an 
external heat sink integrated with the hermetically sealed housing as a single 
unit, wherein the external heat sink comprises various protrusions extending an 
entire length of a bottom surface of the hermetically sealed housing;  a 
plurality of cameras disposed within the hermetically sealed housing, each of 
the plurality of cameras comprising: a lens;  and a motor to physically adjust 
the lens of the respective camera of the plurality of cameras;  and a 
system-on-module (SOM) coupled to the plurality of cameras, wherein the SOM 
comprises: an application-specific integrated circuit (ASIC) to pre-process 

graphics processing unit (GPU) coupled to the ASIC, wherein the GPU is to: 
process the pre-processed image information;  and apply a neural network to 
recognize patterns of the image information. 
9.  The camera system of claim 8, wherein the ASIC pre-processes the image 
information corresponding to at least one of: movement of an object;  detection 
of the object;  identification of the object;  optical flow;  or stereo image processing. 

11.  The camera system of claim 8, wherein the SOM further comprises at 
least one of: a wireless communication circuit releasably coupled to the SOM;  
a wired communication circuit releasably coupled to the SOM;  an input/output 
(I/O) circuit releasably coupled to the SOM;  a lens driver circuit releasably 

12.  The camera system of claim 8, wherein the motor of each camera of the plurality of cameras is to adjust at least one of: focus;  zoom;  aperture;  or infrared (IR) cut filter. 

14.  The camera system of claim 8, wherein the GPU is disposed adjacent to 
the external heat sink. 
 
15.  The camera system of claim 8, wherein the hermetically sealed housing 
is substantially cylindrical. 
16.  A method for processing image information comprising: capturing, by a 
camera disposed in a hermetically sealed housing, an image, wherein the 

hermetically sealed housing as a single unit, wherein the external heat sink comprises various protrusions extending an entire length of a bottom surface of the hermetically sealed housing;  processing, by a graphics processing unit (GPU) disposed in the hermetically sealed housing, image information of the image to recognize patterns in the image information, wherein the external heat sink is to absorb heat generated by the GPU;  applying, by the GPU, a neural network to recognize patterns of the image information;  and outputting the 
processed image information and the recognized patterns. 
17.  The method of claim 16, wherein the outputting the processed image 
information comprises: wirelessly transmitting, in real-time over a network, 

hermetically sealed housing. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rife (US 2004/0114919). 

Regarding claim 18, Rife discloses a method for processing image information comprising: 
capturing an image via a camera disposed in a hermetically sealed housing (202), the hermetically sealed housing including an external heat sink integrated therewith and extending an entire length of a surface of the hermetically sealed housing (Figs. 1-3A; par. [0015], [0019].  Not that the housing 202 also acts as an external heat sink); and 
processing the captured image via a graphics processing unit (GPU) disposed in the hermetically sealed housing; and outputting the processed, captured image (par. [0018] & [0020], wherein a graphics processing unit is the image processing module in the image processing board 212 that processes the captured image and outputs the processed image).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rife (US 2004/0114919) in view of Moloney (US 2019/0222756).

Regarding claim 19, Fife fails to teach that the processing step includes recognizing, via a neural network, patterns in information of the captured image.  However, as taught by Moloney, image processing of GPU is fully capable of performing neural network computation to recognize different features of image information such as person/face/object recognition, motion detection, etc.,  so as to significantly improve camera’s functionality for many useful applications including enhanced surveillance or security monitoring among other things (see Moloney, par. [0052], [0068]). 
For that reason, it would have been obvious to one of ordinary skill in the art to combine the teaching of Rife and Moloney to arrive at the instant claimed invention to significantly enhance the camera’s performance and functionality as discussed above. 

Therefore, it would have been obvious to one of ordinary skill in the art to provide wireless communication in Rife in order to wirelessly transmit the processed image to a network in real time for user convenience without using wires.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NHAN T TRAN/Primary Examiner, Art Unit 2697